The following order has been entered on the motion filed on the 3rd day of November 2006 by Defendant for Extension of Time to Serve the Proposed Record on Appeal:"Motion Allowed. Defendant shall have up to and including the 13th day of December 2006 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 8th day of November 2006."